Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2015 Strong volume growth of 3.0% combined with higher price of 1.8%; Organic growth and cost reduction programs on track to support a strong second-half 2015 performance;2015 outlook updated to reflect certain costs items; Annual cash dividend increase of 6.3%; Board authorizes annual share repurchase program of up to 10 million shares Toronto, Ontario – July 30, 2015 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) today reported its financial results for the three and six months ended June 30, 2015. Second quarter highlights - Volume up 3.0% and price up 1.8%, assuming a foreign currency exchange ("FX") rate of parity (“FX parity”). - Consolidated revenues of $493.0 million (net of divestitures), up 0.4% on a constant currency basis. - Adjusted EBITDA(A) of $120.3 million, down (3.3%) on a constant currency basis, reflecting one-time costs related to the flooding in the West region during the quarter. - Adjusted net income(A) per share of $0.29. - 2015 outlook updated to reflect unanticipated costs in the West region during the quarter, as well as previously reported one-time costs in the first quarter. - Completed an amendment and re-pricing of senior secured credit facility that will result in reduced interest expense. - Returned $92.6 million to shareholders in the quarter through the repurchase and cancellation of approximately 2.7 million shares and the payment of a quarterly dividend. - Board of Directors declares increase of 6.3% to annual cash dividend effective September 30, 2015. - Board of Directors authorizes an annual normal course issuer bid for the repurchase of up to 10 million shares, subject to TSX approval Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “We achieved strong top line performance in the second quarter, driven by encouraging volume growth of 3.0% as well as higher price of 1.8%,” said Joseph Quarin, President and Chief Executive Officer, Progressive Waste Solutions Ltd.“Volume growth was the highest we have achieved since 2010, with improvement in our North, East and West regions, and across service lines, with the most notable increases in our commercial and residential collection lines and at our transfer stations and certain landfills.This demonstrates the effectiveness of our organic growth programs, as well as signs of a more supportive economic environment in the markets we serve.” Mr. Quarin continued, “Our operational excellence program is proceeding as expected, and we are pleased with the early indicators of improvement.We note that the impact of the flood in our Texas markets in the quarter resulted in higher expenses for disposal and labor, which obscured the results of some of our cost reduction efforts in our West region.We are updating our outlook for 2015 to reflect unanticipated operating costs of approximately $10 million in our West region, as well as previously reported one-time costs of approximately $4.5 million that we incurred in the first quarter.Excluding these year-to-date cost items, we are on track with our prior outlook and expect to achieve adjusted EBITDA(A) margins of approximately 28% in the second half of the year, as our organic growth and cost reduction programs take further hold.” “We are staying focused on generating cash and allocating capital to where it will earn the highest return,” Mr. Quarin added.“We remain on target with the replacement capital expenditures in our 2015 plan.Municipal contract wins require an additional $10 million of growth capital this year, which is reflected in our updated outlook, but will contribute to earnings in 2016.We expect to exit this year with a foundation firmly in place for adjusted EBITDA(A) and free cash flow(B) growth in 2016, as we benefit from our operational excellence program and new municipal contracts.It is this expectation that gives us confidence in increasing returns to our shareholders and raising our cash dividend by more than 6.0%.” Three months ended June 30, 2015 Reported revenues decreased ($20.5)million or (4.0)% from $513.5 million in the second quarter of 2014 to $493.0 million in the second quarter of 2015.Expressed on a reportable basis, and assuming a FX rate of parity between the Canadian and U.S. dollar, revenues increased 0.6%.This increase was due in large part to a 1.8% increase in overall pricing and higher volumes of 3.0%, partially offset by net acquisitions (2.2%), and lower fuel surcharges. Progressive Waste Solutions Ltd. – July 30, 2015 - 1 Operating income was $48.2 million in the second quarter of 2015 versus $78.1 million in the second quarter of 2014.Net income was $37.1 million versus $40.9 million in the second quarters of 2015 and 2014, respectively. Adjusted amounts Adjusted EBITDA(A) was $120.3 million in the second quarter of 2015 versus $131.9 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $51.3 million or (35.6)% lower in the quarter compared to $79.8 million in the same period last year.Adjusted net income(A) was $32.1 million, or $0.29 per diluted share, compared to $47.2 million, or $0.41 per diluted share in the comparative period. Six months ended June 30, 2015 For the six months ended June 30, 2015, reported revenues decreased ($30.1)million or (3.1)% from $983.3 million in 2014 to $953.2 million in 2015.Expressed on a reportable basis and at FX parity, revenues increased 1.3% on a comparative basis.The increase is due in large part to a 1.9% increase in overall pricing and higher volumes of 2.0%, partially offset by declines in fuel surcharges and net acquisitions. For the six months ended June 30, operating income was $97.4 million in 2015 versus $119.4 million in 2014.Net income was $55.3 million versus $66.8 million for the six months ended June 30, 2015 and 2014, respectively. Adjusted amounts For the six months ended June 30, adjusted EBITDA(A) was $227.1 million or (7.2)% lower in 2015 versus the $244.7 million posted in 2014.Adjusted operating EBIT(A) was $103.4 million compared to the $122.4 million recorded last year.Adjusted net income(A) was $60.3 million, or $0.54 per diluted share, compared to $72.0 million, or $0.63 per diluted share in the same period last year. 2015 Outlook Update The Company is updating its 2015 outlook in light of certain results realized through the second quarter this year, coupled with certain renewed expectations for the balance of 2015.Details for each of these updates are outlined in the Changes to assumptions and impact on 2015 guidance outlook section of this press release. Our updated outlook for the fiscal year ended 2015 is as follows (in millions of U.S. dollars, except per share amounts, Canadian dollars (“C$”) and where otherwise stated): 2015 Outlook (Currency of USD 0.80/CAD) Updated 2015 Outlook (Currency of
